         Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 21-MJ-1011-DLC
                                    )
GANG CHEN                           )                 ORAL ARGUMENT REQUESTED
                                    )
                                    )
      Defendant.                    )
____________________________________)


                    MEMORANDUM IN SUPPORT OF
       PROFESSOR GANG CHEN’S MOTION FOR A BILL OF PARTICULARS

       Professor Chen seeks a narrow bill of particulars in order to adequately prepare his

defense, in light of the Government’s contention in the Indictment that there are unidentified

material omissions and false statements beyond the ones listed and the Government’s refusal to

state what language in the grant application created a duty for each alleged material omission.

Such a bill of particulars is consistent with prior precedent and would not prejudice the

Government.

                                        BACKGROUND

       The Government has charged Defendant Gang Chen with two counts of wire fraud for

misleading the Department of Energy (“DOE”) on a grant application (the “Application”), one

count of failure to file a report of a foreign bank account, and one count of making a false

statement (on his 2018 tax returns). This bill of particulars pertains only to the grant fraud

counts. The grant fraud counts correspond to two filings related to the Application. The original

proposal (the “Proposal”) was filed in 2017 and a progress report was filed in 2019 (the
         Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 2 of 13




“Progress Report”). The Proposal is 66 pages and contains hundreds of statements that could be

misconstrued by the government. The Progress Report is 20 pages and contains a similarly

voluminous amount of statements.

                                          The Indictment

       The Indictment alleges that the Proposal “contained false statements and material

omissions concerning, among other matters, CHEN’s professional experience, activities, sources

of support, and awards involving the PRC.” Indictment at ¶ 6 (emphasis added). It then

provides a numerated list of five allegedly material omissions “among other things,” and

absolutely no specific false statements. Id. (emphasis added). It also alleges one affirmative

misstatement in the Proposal, which is not the subject of this motion, namely that the Proposal

failed to list prospective partnerships “likely to occur” outside the United States “including, but

not limited to,” four specific, alleged partnerships.

       The Indictment uses similarly vague, catch-all language, to describe the Progress Report.

It alleges the Progress Report also “contained false statements and material omissions

concerning, among other matters, CHEN’s professional experience, activities, sources of

support, and awards involving the PRC.” Id. (emphasis added). It then incorporates the five

previously listed material omissions and adds two more. It also lists absolutely no specific false

statements.

       Critically, the Government fails to articulate what language in the Application it believes

created a duty to disclose each of the seven omissions. The Indictment references two

appendices to the Application, Appendix 1 and Appendix 2. According to the indictment:

       In Appendix 1, applicants were required to submit a “biographical sketch” for the
       project director and/or principal investigator (“PI”) consisting of, among other
       things, the PI’s education and training; the PI’s research and professional



                                                   2
             Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 3 of 13




           experience, including a brief description of all1 “professional/academic
           positions;” a list of up to “10 publications most closely related to the proposed
           project;” and, for the purpose of determining potential conflicts of interest, a list
           of “all persons” who have been collaborators or co-authors, graduate students and
           post-doctoral associates working with the PI “on a research project, book, or book
           article, report, abstract, or paper during the 48 months preceding the submission
           of this application.”

Indictment at ⁋ 5 (emphasis added). However, between the numerous phrases it self-servingly

splices together from the DOE’s application instructions, the Government neglects to reveal

plainly exculpatory language:

           Provide a biographical sketch for the project director/principal investigator
           (PD/PI) and each senior/key person listed in Section A on the R&R Budget form.
               Provide the biographical sketch information as an appendix to your project
                  narrative.
               Do not attach a separate file.
               The biographical information (curriculum vitae) for each person must not
                  exceed 2 pages when printed on 8.5” by 11” paper with 1 inch
                  margins (top, bottom, left, and right) with font not smaller than 11
                  point and must include …

U.S. Department of Energy (Office of Science), Financial Assistance Funding Opportunity

Announcement: FY 2017 Continuation of Solicitation for the Office of Science Financial

Assistance Program, Amendment 7 at 56 (issued Sept. 30, 2016), https://perma.cc/T5TM-D3LR

(emphasis added) (Exhibit A). This, of course, leads to an obvious issue: how can someone have

a duty to disclose each and every activity he has ever performed (or specific intent to commit

fraud by not listing particular activities) when the instructions include a strict 2-page limit?

Indeed, more than 75 of Professor Chen’s colleagues made this exact point in a public letter

shortly after his arrest. C. Dames, In Defense of Gang Chen — In Defense of Academic

Freedom, MEDIUM (Feb. 11, 2021), https://perma.cc/L5VB-7DBV (“This begs an obvious

question which is now terrifying researchers across the country: if our academic CV might be


1
    Critically, “all” is a Government addition and not found in the instructions.

                                                             3
             Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 4 of 13




100 pages long, how shall we now decide what to highlight in these two pages? If

representatives of the Department of Justice are not satisfied with our choices, shall we too face

arrest?”) (Exhibit B).

           According to the Indictment, “In Appendix 2 to the project narrative, applicants were

required to list ‘all current and pending support’ for the PI and ‘all2 senior/key persons ... for

ongoing projects and pending applications,’ as well as ‘all sponsored activities or awards

requiring a measurable commitment of effort, whether paid or unpaid.’” Indictment ¶ 5

(emphasis added). Appendix 2 does not appear to have a page limit.

                              The FBI Interviews NC State Professor Jun Lui

           On April 21, 2021, the Government interviewed NC State Engineering Professor Jun Liu.

Professor Liu’s research interests are similar to Professor Chen’s and they know each other

professionally but do not have a personal relationship. According to the FBI, Professor Liu took

the opportunity to explain the obvious problem with using either Appendix 1 or 2 as the basis for

a fraud claim:

           LIU stated the biographical sketch included in the DOE proposal limited
           professors to two pages of information which significantly cut down the resume
           most professors maintained. LIU stated it was nearly impossible to be all
           inclusive on outside engagements through this limited space requirement.

           LIU explained the “current and pending support” section of DOE grants was
           “understood” to only pertain to grant funding support. After 2021, LIU stated
           most all grant agencies added a sentence or two that dictated outside funding
           should be all inclusive to outside sources as well, not solely grants.

FD-302 of Jun Liu, North Carolina State University Professor (April 21, 2021) at 3. The

Government recognized this as a gaping hole in its case and thus provided it under Brady.



2
    The government, once again, misquotes the application instructions. The word “all” is not present directly before
       the word “senior” and the subsequent ellipses exclude qualifiers that suggest not “all” senior/key persons fit
       this category. Financial Assistance Funding Opportunity Announcement: FY 2017 at 57.

                                                           4
         Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 5 of 13




                                        Discovery Update

        The Government has produced about a terabyte of data in discovery. Professor Chen’s

counsel has spent hundreds of hours poring through documents that the Government has

provided in discovery, and is still unable to discern what the Government’s vague references to

“other matters” or “other things” mean, what allegedly false statements were made in the

Proposal or Progress Report, and why the Government believes there was a duty to inform for

each of the alleged omissions.

        Thus, pursuant to Federal Rule of Criminal Procedure 7(f), Professor Chen seeks a

narrowly tailored bill of particulars requiring the Government to:

   1. State what other “matters” or “things” the Government intends to prove at trial were

        material omissions from the application;

   2. State what materially false statements the Government believes were included in the

        application; and

   3. For the seven omissions listed in the indictment, identify whether a duty to disclose arose

        from Appendix 1, Appendix 2, or somewhere else.

The defense attempted to resolve these issues with the Government, but the Government refused

to provide any additional information. See May 7 and May 18 Letters between Government and

Defense Counsel (Exhibit C).

                                          ARGUMENT

   I.      The Government Should Be Required to Issue a Bill of Particulars to Enable
           Professor Chen to Adequately Prepare his Defense at Trial.

        “The function of a bill of particulars is to provide the defendant with necessary details of

the charges against him to enable him to prepare his defense, to avoid surprise [at] trial, and to

protect against double jeopardy.” United States v. Abreu, 952 F.2d 1458, 1469 (1st Cir. 1992).


                                                   5
         Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 6 of 13




“It is well settled law that ‘where an indictment fails to set forth specific facts in support of [the]

requisite elements of the charged offense, and the information is essential to the defense, failure

to grant a request for a bill of particulars may constitute reversible error.’” United States v. Cole,

755 F.2d 748, 760 (11th Cir. 1985). Clarification of an indictment is also a proper purpose of a

bill of particulars. See United States v. Hsia, 24 F. Supp. 2d 14, 30 (D.D.C. 1998). The decision

to grant a bill of particulars request is within the court’s discretion. See United States v. Paiva,

892 F.2d 148, 154 (1st Cir. 1989).

        A bill of particulars is required if it is necessary to give a defendant enough information

to prepare his defense, even if the effect is incidental disclosure of the Government’s evidence or

theories. See United States v. Reddy, 190 F. Supp. 2d 558, 565 (S.D.N.Y. 2002). This is

because, “[a] defendant faced with [criminal] charges should not have to waste precious pre-trial

preparation time guessing [what conduct] he has to defend against... when the government knows

precisely the [conduct] on which it intends to rely and can easily provide the

information.” United States v. Trie, 21 F. Supp. 2d 7, 21 (D.D.C. 1998). Indeed, Rule of

Criminal Procedure 7(f) seeks to encourage “a more liberal attitude towards bills of particulars,”

and any “doubt must be resolved in favor of disclosure and . . . affording the accused a

reasonable foundation for mounting a defense.” United States v. Manetti, 323 F. Supp. 683,

696– 97 (D. Del. 1971).

            a. The Government Should Be Required to Identify the “Other,” Unlisted
               Material Omissions and the Alleged Affirmative Misstatements.

        The misrepresentation or concealment of a material fact is an essential element of wire

fraud. See, e.g., Pasquantino v. United States, 544 U.S. 349, 357 (2005); see also United States

v. Gordon, CR 1:15-10390-PBS ECF # 123 at 108 (Saris, J.) (instructing jury that “the

government must prove the scheme to defraud involved the misrepresentation or concealment of


                                                   6
          Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 7 of 13




a material fact or matter.”). The Government’s use of vague, “catch-all” qualifying language,

leaves Professor Chen to have to guess what other allegations the Government might seek to

prove at trial.

        When faced with nearly identical “catch-all” language, a court in this district directed the

Government to provide these particulars. In United States v. June, 2011 WL 4443429 (D. Mass.

Sept. 22, 2011) (Neiman, J.), the defendant was charged with wire fraud and bank fraud for,

among other things, using fraudulent lines of credit and engaging in fraudulent real estate

transactions. Id. at *1-2. The court ordered particulars be provided due to “several [vagaries] in

the superseding indictment.” Id. at *2. Specifically, the court found that while one count

described ten fraudulent lines of credit, the use of the phrase “not limited to” in relation to the ten

specified lines of credit “implies that there may have been other such lines of

credit.” Id. Similarly, the court noted that another count detailed 22 real estate transactions at

issue, “but ‘more than 100’ are mentioned.” Id. Because of these “vagaries,” the court ordered

the Government “either [to provide] a bill of particulars or a statement . . . that the charges are

limited to the specifics already provided.” Id. Other courts have opted to simply strike this

language under Fed. R. Crim. Pro. 7(d). See, e.g., United States v. Lonich, No. 14-CR-00139-SI-

1, 2016 WL 324039, at *10 (N.D. Cal. Jan. 27, 2016) (striking “among other things” as

surplusage); United States v. Buck, No. 10-20350, 2011 WL 576649, at *2 (E.D. Mich. Feb. 9,

2011) (striking “too numerous to list”); United States v. Yagman, No. CR 06-227(A) SVW, 2007

WL 9724388, at *27 (C.D. Cal. May 3, 2007) (explaining that “among others” must be struck

when, as here, it is in a charging paragraph); United States v. Poindexter, 725 F. Supp. 13, 35

(D.D.C. 1989) (striking “among other things,” “including, but not limited to,” and “various”);




                                                  7
            Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 8 of 13




United States v. DeFabritus, 605 F. Supp. 1538, 1547 (S.D.N.Y. 1985) (striking “among other

things”).

         Professor Chen is in the same position as the defendant in June. The Government has

provided “examples” of seven alleged omissions and exactly one false statement, and is

apparently strategically holding back information about other relevant statements and omissions

that it is reserving the right to prove in its case-in-chief (likely due to the fact that this entire

matter was rushed based upon the political motivations of an outgoing U.S. Attorney and the

Government incorrectly anticipated it would find additional misstatements as it continued to

investigate this case post-indictment). Either way, by withholding these pieces of its case from

Professor Chen, the Government has forced him to try and guess if the listed alleged omissions

in the indictment are all, some, or very little of the case the Government intends to attempt to

prove.

         Professor Chen should not be in a positon of trying to search for and deduce all of the

alleged material omissions or false statements that the Government claims were made in the

scheme to defraud. This is particularly challenging considering the Government is wrong and

Professor Chen’s application was correct and complete. This Court should follow the lead set by

June, and require the Government to state that it will stand on the indictment as written or

specify what other specific false statements or material omissions it intends to prove.

             b. The Government Must Allege What Language Created a Duty for Each
                Omission.

         “[W]hen an allegation of fraud is based upon nondisclosure, there can be no fraud absent

a duty to speak.” Chiarella v. United States, 445 U.S. 222, 235 (1980). “It is well settled law

that ‘where an indictment fails to set forth specific facts in support of [the] requisite elements of

the charged offense, and the information is essential to the defense, failure to grant a request for


                                                     8
         Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 9 of 13




a bill of particulars may constitute reversible error.’” United States v. Cole, 755 F.2d 748, 760

(11th Cir. 1985). Thus, “if the government wishes to prosecute based upon an omissions theory,

the indictment must allege that defendant owed a duty to disclose.” United States v. Lonich, No.

14-CR-00139-SI-1, 2016 WL 324039, at *8 (N.D. Cal. Jan. 27, 2016); see also Pattern Criminal

Jury Instructions for the District Courts of the First Circuit, 4.18.1341 Comment 11 (explaining

the jury must find the defendant “was under a general professional or a specific contractual duty

to make such a disclosure.”)

       Here, the Indictment does not actually allege a duty to disclose these seven material

omissions to DOE. To be sure, it implies one. The Indictment devotes substantial detail to

describing (albeit inaccurately) the language of Appendix 1 and Appendix 2. See Indictment, ¶

5. However, it fails to actually specify, for each of the listed omissions, whether they were

supposedly required by either Appendix 1 or Appendix 2. See Indictment, ¶¶ 6, 8 (listing the

seven supposed omissions but not actually tying them to a specific duty). In essence, the

Government lists some disclosure language and some apparent omissions and improperly

encourages the reader (or juror) to conflate the requirements of the appendices into vague duty to

disclose whatever the Government decides is relevant after the fact.

       This is no minor issue. Showing that alleged material omissions were not in fact required

by Appendix 1 or Appendix 2 require materially different defenses. It’s hardly surprising that

Professor Chen agrees with Professor Liu and the dozens of other professors who have noted that

Appendix 1’s page limit made it not feasible list all professional activities. For each activity or

affiliation that the Government intends to claim was required by Appendix 1, Professor Chen

could argue that whether the Government is factually correct is immaterial because the page limit

prevented him from having a duty to list that particular information (or the requisite specific



                                                  9
            Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 10 of 13




intent to defraud).3 However, because Appendix 2 had no such limitations—other than, as

Professor Lui explained, being related to grant funding support—alleged material omissions

mandated by this section require a completely different defense. The Government clearly

understands this problem as pursuant to Brady it is providing the defense with witness statements

concerning this issue.

           When prosecutors have failed to specifically allege that a duty exists, Courts have

routinely required a bill of particulars. United States v. Tam is directly on point. No. 5:16-CR-

00401-EJD, 2017 WL 3782752 (N.D. Cal. Aug. 31, 2017). In Tam, the Government sought to

charge an employee with fraud for stealing computer equipment, obliterating and changing the

serial number, and fencing the equipment to a co-conspirator at a local computer store. See Tam

Indictment ECF #1 ¶¶ 1-3 (Exhibit D). However, the prosecution had a clear issue: none of the

alleged acts involved the use of the mail or interstate wires. So the prosecution came up with an

enterprising solution: it charged the case in such a way that the victims were the out-of-state

customers of the local computer store who bought the equipment with a false serial number (and

specifically charged it under a fraud-by-omission theory related to the missing original serial

numbers). Id. at ¶¶ 3, 17 (“…to defraud Network Genesis customers…”). But this created other

issues, namely why did Tam have a duty to the computer store’s out-of-state customers? The

court recognized this element was lacking in the indictment and gave the Government two

options:

           Should the Government wish to proceed on a theory of “material omission” as to
           Count 1 of the Indictment, it must provide additional information as to the
           material omission and disclosure obligation related to Defendant. Alternatively,
           the Government may strike the “material omissions” language from Count 1 and
           proceed with the remaining allegations.

3
    As a practical matter, the Government is simply factually wrong about many of the affiliations it claims Professor
       Chen had.

                                                           10
         Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 11 of 13




Tam, 2017 WL 3782752, at *5 (N.D. Cal. Aug. 31, 2017) (emphasis added). The Government

promptly superseded and dropped its fraud-by-omission theory. Other courts have held

similarly. See, e.g., United States v. Lonich, No. 14-CR-00139-SI-1, 2016 WL 324039, at *7

(N.D. Cal. Jan. 27, 2016) (rejecting the Government’s argument that a lack of duty in a fraud-by-

omission case is an affirmative defense and striking that theory from the indictment as

inadequately pled); United States v. Harbour, No. CR-19-00898-001-PHX-DLR, 2021 WL

842146, at *2 (D. Ariz. Mar. 4, 2021) (requiring an expansive bill of particulars because the

indictment failed to allege the “source of any duty to disclose”). Professor Chen should be

afforded the same relief as these defendants.

       Finally, the Government presumably disagrees with the dozens of Professors who

routinely apply for DOE grants on whether the strict space limits on Appendix 1 creates serious

issues for its case. That is an issue for trial and Professor Chen is careful to not ask the

Government to reveal its legal theory on why it thinks these professors are wrong. See United

States v. Stryker Biotech, LLC, No. Crim. No. 09-10330-GAO, 2010 WL 2900684, at *3 (D.

Mass. July 21, 2010) (“A bill of particulars is not a tool of discovery, and its purpose is not to

obtain disclosure of evidence, witnesses to be offered at trial, or the government’s legal

theories.”). But requiring the Government to allege a duty existed is not a legal theory, rather it

is a core element of wire fraud. Cf. Cole 755 F.2d at 760. The Government surely did not indict

this case without considering why Professor Chen had a duty to disclose each of these seven

alleged omissions. Thus, such a bill of particulars strikes the right balance between avoiding

surprise at trial and avoiding disclosure of legal theories.




                                                  11
           Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 12 of 13




                                       CONCLUSION

       For the foregoing reasons, Professor Chen’s Motion for a Bill of Particulars should be

granted.



                                                          Respectfully submitted,



                                                           GANG CHEN


                                                           By his attorneys,

                                                           /s/ Robert A. Fisher
                                                           Robert A. Fisher (BBO No. 652602)
                                                           Brian T. Kelly (BBO No. 549566)
                                                           R. Scott Seitz (BBO No. 696658)
                                                           Brianna A. Nassif (BBO No. 698715)

                                                           NIXON PEABODY LLP
                                                           53 State Street
                                                           Boston, MA 02109
                                                           617-345-1000
                                                           bkelly@nixonpeabody.com
                                                           rfisher@nixonpeabody.com
                                                           sseitz@nixonpeabody.com
                                                           bnassif@nixonpeabody.com

  Dated: July 15, 2021




                                               12
        Case 1:21-cr-10018-PBS Document 60 Filed 07/15/21 Page 13 of 13




                                 CERTIFICATE OF SERVICE

I hereby certify that this brief was filed electronically on July 15, 2021, and thereby delivered by
electronic means to all registered participants as identified on the Notice of Electronic Filing.


                                                              /s/ Robert A. Fisher
                                                              Robert A. Fisher




                                                 13
